By the Court,
Cole, J.
There being no bill of exceptions in *133this case, we can only notice such alleged errors as appear upon tbe record. The counsel for the plaintiffs in error contends that the proof in the court below was defective or insufficient to warrant the finding of the court. If the objections had been properly taken and incorporated in a bill of' exceptions, we might have considered them. But now it is otherwise.
The objection taken to the record is, that it does not show that the court entered an interlocutory judgment upon the plea being withdrawn by the defendants below. We think the record does show that such a judgment was entered by the court. The form entered may not be as -full as the forms contained in the precedents of judgment records given in books of practice in the state of New York; yet we think it is sufficient. It is a judgment of the court, and not a rule for a judgment drawn by counsel, as supposed on the argument.
Judgment of the Circuit Court is therefore affirmed, with costs.